The plaintiff sued for $2,938.49, being the price of two carloads of cooperage, or keg heading, sold to the defendant. The main defense to the suit was that the grade or quality of the heading which the plaintiff shipped *Page 60 
was not of the grade or quality ordered. It was admitted by the plaintiff during the trial of the case that one carload of the heading, which the defendant or its customer had refused to accept, and which amounted to $1,470.01 of the amount sued for, was afterwards sold by the plaintiff for $1,049.30, or at a loss of only $420.71, and that the plaintiff had given the defendant credit for the $1,049.30, and was therefore claiming only $1,889.19. The district court gave the plaintiff a judgment for that amount; and the defendant appealed to this court.
This court has not appellate jurisdiction in an ordinary suit on a contract or on an account unless the amount in dispute exceeds $2,000, exclusive of interest. Const. art. 7, § 10. Where the amount in dispute does not exceed $2,000, exclusive of interest, the Court of Appeal has appellate jurisdiction. Const. art. 7, § 29. It is the amount remaining in dispute at the time when the case is submitted to the district court for decision that determines whether the case is appealable to the Supreme Court or to the Court of Appeal. If, in a suit for more than $2,000, a remittitur is entered or an admission made before the case is submitted to the district court for decision, reducing the amount in dispute to or below $2,000, exclusive of interest, the case is appealable to the Court of Appeal and not to the Supreme Court. State ex rel. Western Union Tel. Co. v. Judge, 21 La. Ann. 728; Zacharie v. Lyons, 22 La. Ann. 618; Girardey  Co. v. City of New Orleans, 26 La. Ann. 291; Stubbs v. McGuire, 33 La. Ann. 1089; Denegre v. Moran, 35 La. Ann. 346; Guidry v. Garland, 41 La. Ann. 756, 6 So. 563; State ex rel. Boyet v. Boone, 42 La. Ann. 982, 8 So. 468; State ex rel. Beauvais v. Judges, 48 La. Ann. 676, 19 So. 617; State ex rel. Taylor v. Judges, 107 La. 784, 32 So. 186; Borde v. Lazarus, *Page 61 
Michel  Lazarus, 127 La. 124, 53 So. 465; Wolf v. Thomas,137 La. 833, 69 So. 269; Crawford, Jenkins  Booth v. Fisher,144 La. 130, 80 So. 224; Norwood v. Lake Bisteneau Oil Co., 145 La. 823,83 So. 25; Crowell  Spencer Lumber Co. v. Lynch, 157 La. 21,101 So. 797; Nelson v. Continental Asphalt  Petroleum Co.,157 La. 491, 102 So. 583; A. Baldwin  Co. v. McCain, 159 La. 966,106 So. 459; City of New Orleans v. New Orleans C.  B. Towboat Co.,168 La. 1093, 123 So. 724; Steeg Printing  Publishing Co. v. Auto Lec Stores, 172 La. 565, 134 So. 746; Givens v. Yazoo 
Mississippi Valley Railroad Co., 173 La. 372, 137 So. 66, handed down today.
It is ordered that this case be transferred to the Court of Appeal for the Second Circuit, provided that, if the record be not filed in that court within thirty days from the date on which this decree shall have become final, the appeal shall stand dismissed at the appellant's cost. The appellant is to pay the costs of the present appeal, all other court costs to abide the final disposition of the case.